DETAILED ACTION
This is a first Non-Final Office Action on the merits in response to the Application filed 02/27/20.  The request for foreign priority to a corresponding Japanese application filed 08/31/17.  Claims 1-3 are currently pending, yet all are rejected due to the section 112 and 102 rejections detailed below.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-3 are rejected because claim 1 refers to a “low frequency acoustic agitation,” but it is unclear what this is precisely without providing additional technical features of this method, for example, the time and power of the operation.  See claim 1, line 3.  While the specification seeks to distinguish the claimed “low frequency” agitation from “ultrasonic agitation” [see Application at para. 0035], it is known in the art to provide ultrasonic frequencies below 1 kHz, which falls within the disclosed range of a “low frequency.”  See Application at para. 0031 (30 Hz to 1 kHz); Zhou reference, infra.  It is therefore unclear whether a person skilled in the art will be enabled to achieve the desired effect by employing any “low frequency” regardless of other specific features of the agitation, like time and power.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

REJECTION #1: Zhou
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (CN 105134843) (cited by Applicant).  Zhou is directed to a ceramic friction material and raw material mixing method thereof.  See Abstract.  Note: this is an “X” reference in the cited European Patent Office Written Opinion. 
Claim 1: Zhou discloses a method for manufacturing a friction material [see para. 0023] containing a friction modifier [see para. 0030 (“barium sulfate”); see Application at para. 0015-16], a fibrous material [see para. 0030 (“aramid fiber” and “ceramic fiber”); see Application at para. 0024] and a binder [see para. 0030 (“phenolic resin”); Application at para. 0027] as raw materials, the method comprising: a step of mixing and agitating the raw materials by low frequency acoustic agitation [see para. 0030 (“ultrasonic frequency of 500Hz”); Application at para. 0031 (“low frequency acoustic energy of 30 Hz to 1 kHz”)].  See para. 0023, 0030. 
Claim 2: Zhou discloses that a content of the fibrous material in the friction material is a 1-50% mass percentage.  See para. 0023. 
Claim 3: Zhou discloses that the content of the fibrous material in the friction material is a 3-40% mass percentage.  See para. 0023. 
REJECTION #2: Chan
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan (CN 105199669) (attached with Description).  Chan is directed to a method for recycling waste ceramic friction sheet and preparation method for ceramic friction material.  See Abstract; Title.
Claim 1: Chan discloses a method for manufacturing a friction material [see Title] containing a friction modifier [see Description (“barium sulfate powder,” “lubricant” and/or “modifier is TORCO slip friction modifier”); see Application at para. 0015-16], a fibrous material [see Description (“aramid fiber” and “ceramic fiber”); see Application at para. 0024] and a binder [see Description (“phenolic resin” or “epoxy resin”); Application at para. 0027] as raw materials, the method comprising: a step of mixing and agitating the raw materials by low frequency acoustic agitation [see Description (“ultrasonic wave frequency is 300-700 Hz”); Application at para. 0031 (“low frequency acoustic energy of 30 Hz to 1 kHz”)].  See Description. 
Claim 2: Chan discloses that a content of the fibrous material in the friction material is a 1-50% mass percentage.  See Description (“The ceramic friction material raw material, according to the weight proportion…” is about 38% fibrous material). 
Claim 3: Chan discloses that the content of the fibrous material in the friction material is a 3-40% mass percentage.  See Description (“The ceramic friction material raw material, according to the weight proportion…” is about 38% fibrous material).

REJECTION #3: Takahashi
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (U.S. Patent Pub. No. 2012/0259036).  Takahashi is directed to a friction material and method for producing friction material.  See Abstract.  
Claim 1: Takahashi discloses a method for manufacturing a friction material [see Title] containing a friction modifier [see para. 0061 (“as the friction modifier, a material such as graphite, iron, aluminum, copper, brass and bronze is used”); see Application at para. 0015-16], a fibrous material [see para. 0059 (“as the fibrous material, a metal fiber”); see Application at para. 0024] and a binder [see para. 0062 (“a silicon-containing polymer is used as a binder…the other binder may be selected…a phenol resin is preferred”); Application at para. 0027]  as raw materials, the method comprising: a step of mixing and agitating the raw materials by low frequency acoustic agitation [see para. 0080 (agitated at 1500 rpm, which is 25 Hz); Application at para. 0031 (“low frequency acoustic energy of 30 Hz to 1 kHz”)].  See para. 0059-64, 0080. 
Claim 2: Takahashi discloses that a content of the fibrous material in the friction material is a 1-50% mass percentage.  See para. 0064 (“30 to 50 mass % of a fibrous material”). 
Claim 3: Takahashi discloses that the content of the fibrous material in the friction material is a 3-40% mass percentage.  See para. 0064 (“30 to 50 mass % of a fibrous material”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL R SAHNI whose telephone number is (571)270-3838. The examiner can normally be reached M-F 7am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

VISHAL SAHNI
Primary Examiner
Art Unit 3657



/VISHAL R SAHNI/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        May 26, 2022